DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disch (USPN 9,351,627).
As to claim 1, Disch discloses a dishwashing machine 100, 200, 300, 400, 500, 600 (Figures 1-6) having water connection 36, steam apparatus 38 having a steam generator 40 whose steam side 41 is connected to the treatment chamber 4 via steam line 42 formed at the side of the chamber wall (for example see Figure 1). 
As to claims 2-3, Disch at Figure 5 shows its steam generating device 50 including a water tank, and the interior of treatment chamber 4 is a steam cleaning space. 
As to claim 4, Disch’s steam apparatus 38, 50 creates steam which is inherently high pressure and temperature steam, which is delivered to the interior of chamber 4. 
As to claims 11 and 18, as discussed above Disch discloses the claimed features of a steam cleaning apparatus, water supply, steam generating component, in addition to pumps 10, 20 in fluid communication with the steam generating component, a steam cleaning chamber and dispensing component (see analysis of claims above). 
As to claim 15, Disch discloses use of a heating system 56 for its steam generator 50, which as shown in Figure 4 is immersed in water (i.e. an immersion heater). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disch as applied to claims above, and further in view of Fawaz (USPN 11,185,209).
As to claims 5-7 and 9-10, Disch is silent regarding details of the steam dispensing component as recited in the claims because Disch simply discloses a steam line connected to the chamber wall (see for example Disch at Figure 1); therefore Disch is silent regarding the use of an intake valve, dispensing conduits, and a plurality of nozzles for dispensing steam. Further, Disch does not expressly disclose a drying component and plurality of storage racks for retaining items. However, Fawaz which is directed to a dishwasher steam generator (steam generation steps, for example at Figure 21) discloses the known use of inlet valve 32 and tubular valves 64, 140 associated with each tubular spray element and controllable by controller 30. Disch also discloses upper and lower racks 18, 20 (Figure 1) and pressurized air source for use in drying (Figure 2). It would have been obvious to incorporate these detailed features of Disch’s steam generation device for allowing measured control of steam flow into the dishwasher and evenly spread steam for achieving efficient cleaning in Disch. Further, use of a rack and drying means are conventional in the art, as taught by Fawaz, and would be an obvious and known way to hold dishware being washed via the rack and dry the dishware using drying means, so that a user can put away dishes for storage immediately after cleaning and drying. 
Claim(s) 8, 17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Disch as applied to claims above, and further in view of Burke (USPN 2,859,755).
As to claims 8, 17, and 19, Disch is silent regarding use of a pressure relief valve or exhaust element as claimed. However, Burke discloses a known dishwasher that generates vapor and correspondingly uses a pressure relief valve 50 (Figures 1 and 3). It would have been obvious to incorporate use of a pressure relief valve/exhaust element to allow venting and thus satisfactory drying results without the necessity for providing a continually open vent, as taught by Burke (col. 1, paragraph at line 57), in the device of Disch. 
As to claim 20, the prior art reference Burke discloses use of an impeller 40 which circulates and recirculates the same air over and over again to achieve drying in combination with the heated coil 42. 
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disch as applied to claims above, and further in view of non-patent literature Fabtek (Aero-Centrifugal-Pumps.pdf (fabtekaero.com), https://fabtekaero.com/wp-content/uploads/2013/08/Aero-Centrifugal-Pumps.pdf, 2016).  
As to claims 12-14, Disch discloses use of a washing pump (claim 8) however is silent regarding the type of pump. A known conventional pump type for use in fluid dynamics is a centrifugal pump that is electric, includes use of impellers, and can handle discharge pressures of 200 PSI (see page 1 of Fabtek specifications). It would have been obvious to utilize the pump of Fabtek in Disch because a centrifugal pump is a machine that is highly resilient, long-lasting, energy-saving, and requires little maintenance.  Centrifugal pumps can handle fluid flow efficiently and are corrosion resistance.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disch as applied to claims above, and further in view of non-patent literature Engineering 360 ( Immersion Heaters Information | Engineering360 (archive.org), https://web.archive.org/web/20170823164452/http://globalspec.com:80/LearnMore/Processing_Equipment/Industrial_Heaters/Immersion_Heaters_Flange_Screw_Plug, 2017).
As to claim 16, Disch is silent regarding the specifications of its heater, however, as taught by Engineering 360, the immersion heaters known in the art have a working temperature including at least 300 degrees Fahrenheit (maximum temperature and sheath material selection table, for example). It would have been obvious to have a working temperature of at least 300 degrees Fahrenheit for the immersion heater in Disch because of the intended use of steaming liquid for use in cleaning and sterilization. This is also a known specification in the art of immersion heaters, as taught by Engineering 360. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711